Title: To Thomas Jefferson from Isaac Briggs, 29 January 1805
From: Briggs, Isaac
To: Jefferson, Thomas


                  
                     My dear  Friend,
                     Washington M.T. 29th. of the 1st. Mo. 1805
                  
                  From New-orleans I sent by mail my report of the Post Road dated 22nd. of the 12th. mo. 1804, and by the next mail a duplicate, together with my account of expenses.
                  On the 19th. instant I arrived here in good health. I avail myself of the first mail, to offer my ideas on the political situation of this Territory.
                  The Legislature has been in session seven weeks, but owing to the political divisions among it’s members, very little has been done. It appears to be divided into three parts. First, what may for distinction, be termed orthodox republicans. Second, the partizans of Col. West, being a division of the original republican interest; and Third, the Federalists. The strength, as well as animosity of these several parties has been lately tried in an unsuccessful attempt to elect a delegate to Congress; neither appear willing to give way, and it is very likely the Legislature will rise without coming to a decision on this point.
                  No man who feels solicitous for the prosperity of this Territory, or, for the honor and interest of our happy form of Government, can be an indifferent observer of the present political divisions in this country. The republican interest altho’ abundantly triumphant when united, is rendered totally inefficient by these unhappy divisions.
                  To remedy those evils, to re unite and reconcile clashing interests, and to remove or soften the causes of irritation, will depend essentially, on the next Governor. By care and prudence he may ’ere long, rally around him the great mass of republicans, who are now split by personal or local interests. With the federalists themselves, he may do much. There are many associated with this party here, on whom a soothing, conciliating demeanor would have a very happy effect.
                  If arrangements have not been already made in relation to a Governor of this Territory, I would beg leave to name Robert Williams as a person in whom it appears to me are united all the qualifications requisite for that appointment. His former situation in public life has placed him so long and so often within the circle of thy own observation, that I deem it unnecessary to say any thing in regard to the more substantial parts of his capacity. To a mind cool and calculating there is happily added, a mild and placid address; and altho’ firm and immoveable in his principles and purposes, it is accompanied by a certain suavity of manner, well calculated to re-unite and invigorate his own party, and to conciliate that of his opponents. The impression already made on the public mind in his favor, is very considerable, and furnishes very strong grounds of hope that under his administration party cabals would greatly subside.
                  Accept assurances of my esteem and affectionate regard.
                  
                     Isaac Briggs 
                     
                  
               